   0:19-cv-02436-DCN-PJG              Date Filed 08/13/20      Entry Number 76        Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Jeremy Travoli Saxon,                              )          C/A No. 0:19-2436-DCN-PJG
                                                   )
                        Plaintiff,                 )
                                                   )
        v.                                         )                      ORDER
                                                   )
Brittany Archambault; Lonnie Smith; Donna          )
Miller,                                            )
                                                   )
                        Defendants.                )
                                                   )

        The plaintiff has filed this action, pro se, seeking relief pursuant to 42 U.S.C. § 1983.

Plaintiff, a pretrial detainee, alleges violations of his constitutional rights by the named defendants.

Defendant Miller filed a motion for summary judgment on July 2, 2020, pursuant to the Federal

Rules of Civil Procedure. (ECF No. 64.) As the plaintiff is proceeding pro se, the court entered

an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on July 6, 2020, advising

the plaintiff of the importance of a motion for summary judgment and of the need for him to file

an adequate response. (ECF No. 65.) The plaintiff was specifically advised that if he failed to

respond adequately, the defendant’s motion may be granted, thereby ending his case against her.

        Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the plaintiff has failed to respond to the motion. As such, it appears to the court that he does

not oppose the motion and wishes to abandon this action as to Defendant Miller.

        Based on the foregoing, it is

        ORDERED that the plaintiff shall advise the court as to whether he wishes to continue

with his claims against Defendant Miller and file a response to the defendant’s motion for summary

judgment within fourteen (14) days from the date of this order. Plaintiff is further advised that if

he fails to respond, the claims against Defendant Miller will be recommended for dismissal

                                             Page 1 of 2
   0:19-cv-02436-DCN-PJG          Date Filed 08/13/20     Entry Number 76       Page 2 of 2




with prejudice for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978);

Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.


                                            __________________________________________
August 13, 2020                             Paige J. Gossett
Columbia, South Carolina                    UNITED STATES MAGISTRATE JUDGE




                                          Page 2 of 2
